PER CURIAM
Jacob Montgomery ("Movant") appeals from the motion court's judgment denying his Rule 24.035 motion for post-conviction relief. The State charged Movant with a total of seven counts: two counts of the class A felony of robbery in the first degree, two counts of the unclassified felony of armed criminal action, one count of the class B felony of burglary in the first degree, and two counts of the class D felony of unlawful use of a weapon. Movant agreed to plead guilty to all counts. The trial court sentenced Movant to concurrent sentences of thirteen years for robbery, armed criminal action, burglary, and unlawful use of a weapon, and four years for unlawful use of a weapon. The motion court denied Movant's motion for post-conviction relief without an evidentiary hearing. We affirm the motion court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).